      Case 2:19-cr-00077-RMP     ECF No. 60    filed 05/15/20   PageID.503 Page 1 of 3




1

2
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON



3                                                                     May 15, 2020
                                                                           SEAN F. MCAVOY, CLERK

4

5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                  NO: 2:19-CR-77-RMP-1
8                              Plaintiff,
                                                  ORDER DENYING MOTION FOR
9           v.                                    COMPASSIONATE RELEASE WITH
                                                  LEAVE TO AMEND
10    SAMUEL E. RICHARDSON,

11                             Defendant.

12

13         BEFORE THE COURT is Defendant’s Motion for Compassionate Release,

14   ECF No. 59. Defendant asks that the Court to reduce his sentence to time served, so

15   that he may be released from custody and begin his term of supervised release. ECF

16   No. 59 at 2. His motion is premised on the COVID-19 pandemic. See id. The

17   Court has considered the motion, the record, and is fully informed.

18         Pursuant to 18 U.S.C. § 3582(c)(1)(A), this Court has the authority to reduce

19   Defendant’s term of imprisonment after certain, administrative remedies have been

20   exhausted. Under that statute, there are restrictions on when the Court may act. The

21   Court may act, “upon motion of the Director of the Bureau of Prisons, or upon

     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE WITH
     LEAVE TO AMEND ~ 1
       Case 2:19-cr-00077-RMP      ECF No. 60    filed 05/15/20   PageID.504 Page 2 of 3




1    motion of the defendant after the defendant has fully exhausted all administrative

2    rights to appeal a failure of the Bureau of Prisons to bring a motion on the

3    defendant’s behalf . . . .” Additionally, if Defendant files a motion under 18 U.S.C.

4    § 3582(c)(1)(A) with the Bureau of Prisons, and the Bureau of Prisons does not act

5    upon his motion within thirty days of receiving it, then Defendant may request relief

6    directly from this Court, without taking additional steps to exhaust his administrative

7    remedies. Id.

8          It is unclear from the motion whether Defendant has exhausted his

9    administrative remedies. While he asserts that he “filed for compassionate release

10   through the Warden,” Defendant does not state whether thirty days have passed

11   since the warden received his motion. ECF No. 59 at 1. Therefore, the Court has

12   insufficient evidence before it to conclude that it has authority to hear the instant

13   motion, at this time.

14         Accordingly, IT IS HEREBY ORDERED:

15         1. Defendant’s Motion for Compassionate Release, ECF No. 59, is DENIED

16             with leave to renew.

17         2. If Defendant renews his motion, he must state whether he has exhausted

18             his administrative remedies, and how he has done so. To the extent

19             possible, Defendant shall include any documentation illustrating that he

20             has exhausted his administrative remedies, or that the Bureau of Prisons

21             has failed to act upon his request for compassionate release.

     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE WITH
     LEAVE TO AMEND ~ 2
      Case 2:19-cr-00077-RMP     ECF No. 60   filed 05/15/20   PageID.505 Page 3 of 3




1          IT IS SO ORDERED. The District Court Clerk is directed to enter this

2    Order and provide copies to counsel.

3          DATED May 15, 2020.

4
                                               s/ Rosanna Malouf Peterson
5                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE WITH
     LEAVE TO AMEND ~ 3
